UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7015



WILLIAM HENRY ROACH,

                                              Plaintiff - Appellant,

          versus


ROBERT E. MAXEY, in his individual and
official capacity; CHRISTOPHER WEBB; MR. COOK;
NURSE MOON,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-02-831-7)


Submitted:   October 29, 2004          Decided:     November 24, 2004


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Henry Roach, Appellant Pro Se.    Carlene Booth Johnson,
PERRY & WINDELS, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Henry Roach appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Roach v.

Maxey, No. CA-02-831-7 (W.D. Va. filed June 1, 2004; entered

June 2, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -